Name: Commission Delegated Regulation (EU) 2017/1393 of 24 May 2017 amending Delegated Regulation (EU) No 1395/2014 establishing a discard plan for certain small pelagic fisheries and fisheries for industrial purposes in the North Sea
 Type: Delegated Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 28.7.2017 EN Official Journal of the European Union L 197/1 COMMISSION DELEGATED REGULATION (EU) 2017/1393 of 24 May 2017 amending Delegated Regulation (EU) No 1395/2014 establishing a discard plan for certain small pelagic fisheries and fisheries for industrial purposes in the North Sea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Articles 15(6) and 18(1) and (3) thereof, Whereas: (1) Regulation (EU) No 1380/2013 aims to progressively eliminate discards in Union fisheries through the introduction of a landing obligation for catches of species subject to catch limits. (2) Commission Delegated Regulation (EU) No 1395/2014 (2) established a discard plan in order to implement the landing obligation in certain small pelagic fisheries and fisheries for industrial purposes in the North Sea. (3) According to Article 15(6) of Regulation (EU) No 1380/2013, in conjunction with its Article 15(5)(a), discard plans may include technical measures aimed at reducing or, as far as possible, eliminating unwanted catches. (4) Belgium, Denmark, Germany, France, the Netherlands, Sweden and the United Kingdom have a direct fisheries management interest in the North Sea. After consulting the North Sea Advisory Council and the Pelagic Advisory Council, those Member States have submitted on 7 February 2017 a joint recommendation for a technical measure. (5) The joint recommendation suggests in particular that Delegated Regulation (EU) No 1395/2014 be amended to include derogation from paragraph 3 of Article 21 of Council Regulation (EC) No 850/98 (3), which prohibits the use of certain fishing gear in an area along the Danish North Sea coast. (6) The prohibition laid down by paragraph 3 of Article 21 of Regulation (EC) No 850/98 had been introduced in order to protect herring which is bycaught in the sprat fishery. (7) According to the consultations carried out by the interested Member States, the proportion of herring in catch samples taken inside the relevant area is currently lower than the proportion of herring in catch samples taken outside that area. Those consultations indicated that the prohibition established by paragraph 3 of Article 21 of Regulation (EC) No 850/98 currently prevents the flexibility required to allow vessels to fish where they can reduce their unwanted bycatch as much as possible. (8) Scientific contributions were obtained from relevant scientific bodies and reviewed by the International Council for the Exploration of the Seas (ICES). On 28 February 2017 an Expert Group Fisheries and Aquaculture took place and the measures concerned were discussed. (9) ICES advises (4) that the proportion of herring caught by weight in an experimental fishery for sprat was higher outside than inside the sprat box, but there was no difference when measured by number. On this basis, fishing inside the sprat box would be expected to reduce unwanted catches of herring (by weight) compared to fishing outside; ICES advises that it is unlikely there would be any effect on herring or sprat stocks if the sprat box was lifted. ICES considers that there is no further need to review the sprat box as other management measures are sufficient to control herring bycatch. (10) The measures suggested in the joint recommendation comply with Article 18(3) of Regulation (EU) No 1380/2013 and may be included in Delegated Regulation (EU) No 1395/2014. (11) Delegated Regulation (EU) No 1395/2014 should therefore be amended accordingly. (12) As the measures provided for in this Regulation have a direct impact on the economic activities linked to and the planning of the fishing season of Union vessels, this Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 In Delegated Regulation (EU) No 1395/2014, the following Article 4a is inserted: Article 4a Technical measures for sprat fisheries in an area along the Danish North Sea coast By way of derogation from paragraph 3 of Article 21 of Regulation (EC) No 850/98, fishing for sprat with the following fishing gears shall be authorised in the area along the Danish North Sea coast defined in paragraph (1)(c) of that Article: (a) towed gear with a mesh size of less than 32 mm; (b) purse seines; or (c) gillnets, entangling nets, trammel nets and drift nets with a mesh size of less than 30 mm. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation should be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.12.2013, p. 22. (2) Commission Delegated Regulation (EU) No 1395/2014 of 20 October 2014 establishing a discard plan for certain small pelagic fisheries and fisheries for industrial purposes in the North Sea (OJ L 370, 30.12.2014, p. 35). (3) Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (OJ L 125 27.4.1998, p. 1). (4) http://www.ices.dk/sites/pub/Publication%20Reports/Forms/DispForm.aspx?ID=32869